                                     IN THE UNITED STATES DISTRICT COURT
                                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                             CHARLOTTE DIVISION
                                    CIVIL ACTION NO. 3:19-CV-00444-MOC-DSC


                PHILIPS NORTH AMERICA LLC et. al., )
                                                   )
                                                   )
                            Plaintiffs,            )
                                                   )
                v.                                 )                                  ORDER
                                                   )
                DUSTIN JAY ZIMMERMAN,              )
                                                   )
                            Defendant.             )



                        THIS MATTER is before the Court on the “Motion[s] for Admission Pro Hac Vice and

               Affidavit[s] [for Nick Colic and Bethany N. Mihalik]” (documents ##60 and 61) filed July 14,

               2021. For the reasons set forth therein, the Motions will be granted


                        The Clerk is directed to send copies of this Order to counsel for the parties and to the

               Honorable Max O. Cogburn, Jr.


                        SO ORDERED.


Signed: July 15, 2021
